 !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!/00 ',.- '12 34564!"# $#%#&# '()*+,- ./0/+ 1+22- $#%#&# 3(2. !"# 4+5"6,6787 96782658 1(.:# ;<=> ?@8()(86A# 4+B5"6,6787 1(5+C 1(.:# D;ED> F,8#2,+86(,+C ?77(B56+86(, (G 4+5"6,6787 H ?#2(7*+5# I(2&#27> ?31J'FKL  #789 6:;#+;/<44=>7?<6@ 6::A!"#$%$&' +'! &.!".-B #*+$.>+' -+))$%)+ +'! >">-".% ,$"->+' +'! %#*+C>-".&D !9E9FG9H 6=@ 6::0@ +IFJDJ8KH7KJL9 ,7M NOIP9 Q9H7RI +2 S7ETD1L J88O9I KU9 7KK7EU9I I9EJ8J1D2  )U9 .98V1DI9DK WJR9I 9XE9VKJ1D8 7DI 7 8OVV1HKJDP GHJ9W2  )U9 Q9D9H7R #1OD89R 7DI KU9 #U7HPJDP Y7HK? WJR9I EH188Z9XE9VKJ1D8@ 7DI KU9 Q9D9H7R #1OD89R WJR9I 7 8OVV1HKJDP GHJ9W 7DI 7D 7D8M9HJDP GHJ9W K1 KU9 .98V1DI9DK[8 9XE9VZKJ1D82  )U9 .98V1DI9DK WJR9I 7D 7D8M9HJDP GHJ9W K1 KU9 Q9D9H7R #1OD89R[8 EH188Z9XE9VKJ1D8 7DI 7 H9VR? GHJ9W K1 KU9 Q9D9H7R #1OD89R[8 7D8M9HJDP GHJ9W2)U9 '7KJ1D7R ,7G1H .9R7KJ1D8 -17HI U78 E1D8JI9H9I KU9 I9EJ8J1D 7DI KU9 H9E1HI JD RJPUK 1W KU9 9XE9VKJ1D8 7DI GHJ9W8 7DI U78 I9EJI9I K1 7WWJHF KU9 \OIP9[8 HORJDP8@ WJDIZJDP8@ 7DI E1DERO8J1D8@ 7DI K1 7I1VK KU9 \OIP9[8 H9E1FZF9DI9I &HI9H 78 F1IJWJ9I 7DI 89K W1HKU JD WORR G9R1M2S9 8U7RR F1IJW? KU9 \OIP9[8 H9E1FF9DI9I H9F9I? 7DI &HI9H 7DI 8OG8KJKOK9 7 D9MD1KJE9 K1 F1H9 ER189R? H9WR9EK KU9 EJHEOF8K7DE98 1W KUJ8 E789 7DI KU9 LJ1R7KJ1D W1ODI2 )U9 \OIP9 W1ODI@ 7DI M9 7PH99@ KU7K KU9 .98V1DI9DK LJ1R7K9I %9EKJ1D 4]7^]A^ 1W KU9 +EK G? W7JRJDP K1 G7HP7JD MJKU KU9 CDJ1D H9P7HIJDP 7 EU7DP9 JD U97RKU E7H9 VR7D8 7DI KU9 .98V1DI9DK[8 E1DKHJGOKJ1D K1 U97RKU E7H9 VR7D8@ 7DI G? JFVR9F9DKJDP 7 D9M U97RKU E7H9 VR7D MJKU1OK G7HZP7JDJDP MJKU KU9 CDJ1D2<)U9 \OIP9 H9E1FF9DI9I KU7K   < >9FG9H %EU7OFG9H MJ8U98 K1 F7T9 KU9 W1RR1MJDP 1G89HL7KJ1D82  $D IJ8KJDPOJ8UJDP KUJ8 E789 WH1F KU9 -17HI[8 I9EJ8J1D JD !"#$%&$'("#$)*+@ /06 ',.- <:=/ ]6::0^ ]JD7IL9HK9DKR? H9W9HH9I K1 JD KU9 \OIP9[8 I9EJ8J1D 78 ,-& !*$$%&$'("#$)*+^@ KU9 \OIP9 87JI KU7K _KU9 .9Z8V1DI9DK 7DI D9MR? E9HKJWJ9I CDJ1D U7I D1 V78K H9R7KJ1D8UJV MU7K81Z9L9H 7DI@ 7EE1HIJDPR?@ D1 V78K VH7EKJE9 1W V9HFJKKJDP KU9 .98V1DI9DK K1 K7T9 ODJR7K9H7R 7EKJ1D H9P7HIJDP U97RKU E7H9 1H 7D? 1KU9H F7KK9H MJKU1OK WJH8K G7HP7JDJDP K1 JFV7889 MJKU KU9 CDJ1D2`  )U9 \OIP9 J8 E1HH9EK KU7K JD !"#$%&$'("#$)*+@ KU9 U97RKU JD8OH7DE9 EU7DP98 7K J88O9 M9H9 JFVR9ZF9DK9I VOH8O7DK K1 7 M9RRZ98K7GRJ8U9I V78K VH7EKJE9 K1 MUJEU KU9 ODJ1D U7I 7EaOJ98E9I W1H <: ?97H8@ G1KU IOHJDP E1DKH7EK K9HF8 7DI IOHJDP E1DKH7EK UJ7KO8982 *1M9L9H@ VHJ1H 7EaOJ98E9DE9 1W KU9 EU7HPJDP V7HK? ODJ1D J8 D1K JDL7HJ7GR? 7 H9aOJ8JK9 9R9F9DK JD KU9 V78K VH7EKJE9 7D7R?8J82  +8 M9 V1JDK9I 1OK JD !"#$%&$'("#$)*+@ 7D 9FVR1?9H[8 _ODJR7K9H7R EU7DP9 F7I9 VOH8O7DK K1 7 R1DP8K7DIJDP VH7EKJE9 J8 9889DKJ7RR? 7 E1DZKJDO7KJ1D 1W KU9 8K7KO8 aO1bD1K 7 LJ1R7KJ1D 1W %9EKJ1D 4]7^]A^2`  /06 ',.- <:=/@ <:=0 ]EJK7KJ1D8 1FJKK9I^2  $D >9FG9H %EU7OFG9H[8 LJ9M@ RJT9 KU9D >9FG9H *OHKP9D[8@ KUJ8 U1RI8 KHO9 H9P7HIR988 1W MU9KU9H KU9 98K7GRJ8U9I V78K VH7EKJE9 VH9I7K98 89R9EKJ1D 1W KU9 ODJ1D2 %99 .#/&)& 0"1%)&@ /64 ',.- 6=0@ 6=A ]<===^ ]>9FG9H *OHKP9D IJ889DKJDP^2KU9 .98V1DI9DK G7HP7JD MJKU KU9 CDJ1D@ OV1D H9aO98K@ H9P7HIJDP U97RKU E7H9 VR7D8 7DI H9R7K9I J88O982  )U9 \OIP9 7R81 H9E1FF9DI9I KU7K KU9 .98V1DI9DK F7T9 MU1R9 ODJK 9FVR1?998 W1H 7D? U97RKU E7H9 9XV9D898 KU9? F7? U7L9 JDEOHH9I JD 9XE988 1W MU7K KU9? M1ORI U7L9 JDEOHH9I U7I KU9 .98V1DI9DK H9K7JD9I KU9 9XJ8KJDP -RO9 #H188 VR7D2  )U9 \OIP9 H9\9EK9I KU9 Q9D9H7R #1OD89R[8 H9aO98K KU7K KU9 .98V1DI9DK G9 H9aOJH9I K1 H98K1H9 KU9 8K7KO8 aO1 7DK9 G? H9KOHDJDP K1 KU9 6::/ U97RKU E7H9 VR7D MJKU JK8 6::/ E18K8 7DI G9D9WJK82 )U9\OIP9 8K7K9I KU7K 8OEU 7 H9F9I? M78 D9JKU9H D9E9887H? D1H V188JGR92  S9 WJDI F9HJK K1 KU9 Q9D9H7R #1OD89R[8 9XE9VKJ1D JD KUJ8 H9P7HI2  )U9 8K7DI7HI H9F9I? W1H ODJR7K9H7RR? JFVR9ZF9DK9I EU7DP98 JD U97RKU JD8OH7DE9 E1L9H7P9 J8 K1 1HI9H KU9 H98K1H7KJ1D 1W KU9 8K7KO8 aO1 7DK92  %99@ 92P2@ 2&&+&$ 3%& !*456/63 ',.- A4A@ A=:;A=< ]<===^c 3*%+7 8&94 ": ;"4 <)/&+&46/<A ',.- <6/5@ <60< ]<==0^@ 9DWI2 3/ (2/I 0:5 ]!2#2 #JH2 <==5^@ E9HK2 I9DJ9I A<= C2%2 <:=: ]<==3^c =%++*$> ?$"@&44%)/ A&$1%@&4@ /<: ',.- 06<@ 065 ]<==/^2  S9 KU9H9W1H9 WJDI KU7K KU9 VH1V9H H9F9I? H9a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dUe97RKU JD8OH7DE9 J8 7 F7DI7K1H? 8OG\9EK 1W G7HP7JDJDP@ 7DI KU9 W7EK KU7K KU9 .98V1DI9DK U78 7 V78K VH7EKJE9 1W VH1LJIJDP KU9 87F9 U97RKU VR7D W1H 7RR JK8 9FVR1?998 1D 7 E1FV7D?ZMJI9 G78J8 I198 D1K 9X9FVK JK WH1F JK8 G7HP7JDJDP 1GRJP7KJ1D2`  )U9 IJ8KJDEKJ1D 8U1ORI G9 F7I9@ U1M9L9H@ KU7K JD =%>'!")5%)&)5 !")@$&5&@ KU9 9FVR1?9H IJID1K ER7JF KU7K JK U7I 7D 98K7GRJ8U9I V78K VH7EKJE9 1W F7TJDP H9POR7H 7DDO7R EU7DP98 JD VH9FJOF 7F1ODK8 1H 1KU9H 78V9EK8 1W KU9 U97RKU E1L9H7P9 1W JK8 9FVR1?9982  $DZ8K97I@ KU9 9FVR1?9H 7HKJEOR7K9I KU9 8K7KO8 aO1 8JFVR? 78 KU9 _HJPUK G? KU9 ODJK 9FVR1?998 K1 V7HKJEJV7K9 JD KU9 d9FVR1?9H[8ePH1OV JD8OH7DE9 VR7D2 2 2 2`  //5 ',.- 7K 6542  *9H9@ KU9 .98V1DI9DK I198 ER7JF 7 V78K VH7EKJE9 1W F7TJDP V9HJ1IJE EU7DP98 JD U97RKU E1L9H7P9 W1H 7RR JK8 9FZVR1?998@ JDEROIJDP ODJK 9FVR1?9982  *1M9L9H@ 78 KU9 \OIP9 VH1V9HR? W1ODI@ KU9 .98V1DI9DK[8 EU7DP98@ MUJEU M9H9 MU1RR? IJ8EH9KJ1D7H?@ L7HJ7GR9 ]JDL1RLJDP EU7DP98 JD E7HHJ9H8@ I9IOEKJGR98@ G9D9WJK R9L9R8 7DI VH9FJOF8^@ 7DI F7I9 1D 7D 7I U1E G78J8@ IJI D1K E1D8KJKOK9 7D 98K7GZRJ8U9I V78K VH7EKJE9 KU7K G9E7F9 V7HK 1W KU9 8K7KO8 aO12 '1H IJI KU9 .98V1DI9DK U9H9 7HPO9 KU7K JK M78 W7E9I MJKU 7 IJ8EH9K9@ H9EOHHJDP 9L9DK K1 MUJEU JK M78 H9aOJH9I K1 H98V1DI JD 7D 9XV9IJKJ1O8 W78UJ1D@ VHJLJR9PZJDP JFVR9F9DK7KJ1D 7WK9H D1KJE9 7DI 7D 1VV1HKODJK? K1 G7HP7JD2  %99 ,FG@ /0/ ',.- '12 </3 ]6::0^2  $D W7EK@ .98V1DI9DK H9WO89I K1 G7HZP7JD 7K 7RR@ 9L9D 7WK9H G9JDP H9V97K9IR? H9aO98K9I K1 I1 81 G? KU9 CDJ1D2  #1D89aO9DKR?@ .98V1DI9DK U78 98K7GRJ8U9I D1 R7MWOR G78J8 W1H JK8 ODJZR7K9H7R 7EKJ1D2 ,+..B Q"S"f" (&.!56=',.- <<3/ ]<=43^2*1M9L9H@ M9 MJRR 7RR1M KU9 .9Z8V1DI9DK K1 RJKJP7K9 JD E1FVRJ7DE9 MU9KU9H JK M1ORI G9 JFV188JGR9 1H ODIOR? 1H ODW7JHR? GOHI9D81F9 K1 H98K1H9 KU9 6::/ -RO9 #H188 VR7D26&.!".)U9 '7KJ1D7R ,7G1H .9R7KJ1D8 -17HI 7I1VK8 KU9 H9EZ1FF9DI9I &HI9H 1W KU9 7IFJDJ8KH7KJL9 R7M \OIP9 78 F1IJWJ9I 7DI 89K W1HKU JD WORR G9R1M7DI 1HI9H8 KU7K KU9 .98V1DI9DK@ )U9 Q9M9T9 #1FV7D? IgGg7 ,7HH? Q9M9T9 (1HI@ BOG7 #JK?@ #7RJW1HDJ7@ JK8 1WWJE9H8@ 7P9DK8@ 8OEE98Z81H8@ 7DI 788JPD8@ 8U7RR<2  #9789 7DI I98J8K WH1F]7^ $FVR9F9DKJDP 7 D9MU97RKU E7H9 VR7D MJKU1OK G7HP7JDJDP MJKU KU9 CDJ1D2]G^ .9WO8JDP K1 G7HP7JD MJKU KU9 CDJ1D H9P7HIJDP U97RKU E7H9 VR7D8 1H KU9 .98V1DI9DK[8 E1DKHJGOKJ1D8 K1 U97RKU E7H9 VR7D82 ]E^ $D 7D? RJT9 1H H9R7K9I F7DD9H JDK9HW9HJDP MJKU@ H9Z8KH7JDJDP@ 1H E19HEJDP 9FVR1?998 JD KU9 9X9HEJ89 1W KU9 HJPUK8 PO7H7DK99I KU9F G? %9EKJ1D 3 1W KU9 +EK262 )7T9 KU9 W1RR1MJDP 7WWJHF7KJL9 7EKJ1D8 D9E9887H? K1 9WW9EKO7K9 KU9 V1RJEJ98 1W KU9 +EK2]7^ -7HP7JD MJKU KU9 CDJ1D@ OV1D H9aO98K@ H9P7HIJDP U97RKU E7H9 VR7D8 7DI H9R7K9I J88O982]G^ &D H9aO98K 1W KU9 CDJ1D@ H98EJDI KU9 EU7DP98 K1 KU9 U97RKU JD8OH7DE9 G9D9WJK8 7DI VH9FJOF82]E^ &D H9aO98K 1W KU9 CDJ1D@ H98EJDI KU9 EU7DP9 JD KU9 E7HHJ9H VH1LJIJDP U97RKU JD8OH7DE9 7DI H98K1H9 KU9 JD8OHZ7DE9 WOHDJ8U9I ODI9H KU9 6::/ -RO9 #H188 VR7D G9W1H9 KU9 EU7DP92 ]I^ >7T9 9FVR1?998 MU1R9 W1H 7RR JDEH9789I E18K8 K1 KU9F W1H U97RKU JD8OH7DE9 G9D9WJK8 JD 9XE988 1W KU9JH E18K8 ODI9H KU9 6::/ -RO9 #H188 VR7D@ JDEROIJDP KU9 E18K 1W KU9 U97RKU JD8OH7DE9 VH9FJOF8 7DI KU9 9XV9D898 JDEOHH9I 78 7 H98ORK 1W KU9 EU7DP9 JD JD8OH7DE9 VR7D8@ MJKU JDK9H98K2  ]9^ YH989HL9 7DI@ MJKUJD <0 I7?8 1W 7H9aO98K@ 1H 8OEU 7IIJKJ1D7R KJF9 78 KU9 .9PJ1D7R !JH9EK1H F7? 7RR1M W1H P11I E7O89 8U1MD@ VH1LJI9 7K 7 H9781D7GR9 VR7E9 I98JPZD7K9I G? KU9 -17HI 1H JK8 7P9DK8@ 7RR V7?H1RR H9E1HI8@ 81ZEJ7R 89EOHJK? V7?F9DK H9E1HI8@ KJF9 E7HI8@ V9H81DD9R H9ZE1HI8 7DI H9V1HK8@7DI 7RR 1KU9H H9E1HI8@ JDEROIJDP 7D 9R9EKH1DJE E1V? 1W 8OEU H9E1HI8 JW 8K1H9I JD 9R9EKH1DJE W1HF@ D9E9887H? K1 7D7R?h9 KU9 7F1ODK 1W G7ETV7? 1H E18K8 IO9 ODI9H KU9 K9HF8 1W KUJ8 &HI9H2]W^ SJKUJD <0 I7?8 7WK9H 89HLJE9 G? KU9 .9PJ1D@ V18K 7K JK8 W7EJRJK? E1VJ98 1W KU9 7KK7EU9I D1KJE9 F7HT9I _+VV9DZIJX2`/#1VJ98 1W KU9 D1KJE9@ 1D W1HF8 VH1LJI9I G? KU9   6$D7IIJKJ1D M9 8U7RR F1IJW? KU9 \OIP9[8 H9E1FF9DI9I &HI9H JD 7EZE1HI7DE9 MJKU H&$/#4") .+&@5$%@ !"I6//A ',.- <06 ]6::<^@ 7DI .J@&+ !")5*%)&$6/6A ',.- <3 ]<==3^2/$W KUJ8 &HI9H J8 9DW1HE9I G? 7 \OIPF9DK 1W KU9 CDJK9I %K7K98 E1OHK 1W 7VV97R8@ KU9 M1HIJDP JD KU9 D1KJE9 H97IJDP _Y18K9I G? &HI9H 1W KU9 .9PJ1D7R !JH9EK1H W1H .9PJ1D 6:@ 7WK9H G9JDP 8JPD9I G? .98V1DI9DK[8 7OKU1HJh9I H9VH989DK7KJL9@ 8U7RR G9 V18K9I W1H 5: E1D89EOKJL9 I7?8 JD E1D8VJEO1O8 VR7E98@ JDEROIJDP 7RR VR7E98 MU9H9 D1KJE98 K1 9FVR1?998 7H9 EO8K1F7HJR? V18K9I2  .9781D7GR9 8K9V8 8U7RR G9 K7T9D G? .98V1DI9DK K1 9D8OH9 KU7K KU9 D1KJE98 7H9 D1K 7RK9H9I@ I9W7E9I@ 1H E1LZ9H9I G? 1KU9H F7K9HJ7R2  $D KU9 9L9DK KU7K@ IOHJDP KU9 V9DI9DE? 1W KU989 VH1E99IJDP8@ KU9 .98V1DI9DK U78 P1D9 1OK 1W GO8JD988 1H ER189I KU9 W7EJRJKJ98 JDL1RL9I JD KU989 VH1E99IJDP8@ KU9 .98V1DI9DK 8U7RR IOVRJE7K9 7DI F7JR@ 7K JK8 1MD 9XV9D89@ 7 E1V? 1W KU9 7KK7EU9I D1KJE9 K1 7RR EOHZH9DK 9FVR1?998 7DI W1HF9H 9FVR1?998 9FVR1?9I G? KU9 .98V1DI9DK 7K 7D? KJF9 8JDE9 !9E9FG9H <=@ 6::/2]P^ SJKUJD 6< I7?8 7WK9H 89HLJE9 G? KU9 .9PJ1D7R &WZWJE9@ WJR9 MJKU KU9 .9PJ1D7R !JH9EK1H W1H .9PJ1D 6: 7 8M1HD E9HKJWJE7KJ1D 1W 7 H98V1D8JGR9 1WWJEJ7R 1D 7 W1HF VH1LJI9I G? KU9 .9PJ1D 7KK98KJDP K1 KU9 8K9V8 KU7K KU9 .9Z8V1DI9DK U78 K7T9D K1 E1FVR?2+YY"'!$i'&)$#" )& ">Y,&B""%Y&%)"! -B &.!". &( )*"'+)$&'+, ,+-&. .",+)$&'% -&+.!+D +P9DE? 1W KU9 CDJK9I %K7K98 Q1L9HDF9DK)U9 '7KJ1D7R ,7G1H .9R7KJ1D8 -17HI U78 W1ODI KU7K M9 U7L9 LJ1R7K9I (9I9H7R R7G1H R7M 7DI U78 1HI9H9I O8 K1 V18K 7DI 1G9? KUJ8 D1KJE92("!".+, ,+S Q$j"% B&C )*" .$Q*) )&(1HF@ \1JD@ 1H 788J8K 7 ODJ1D#U1189 H9VH989DK7KJL98 K1 G7HP7JD MJKU O8 1D ?1OH G9U7RW+EK K1P9KU9H MJKU 1KU9H 9FVR1?998 W1H ?1OH G9D9ZWJK 7DI VH1K9EKJ1D#U1189 D1K K1 9DP7P9 JD 7D? 1W KU989 VH1K9EK9I 7EKJLJKJ982S" S$,, '&)H9WO89 K1 G7HP7JD H9P7HIJDP U97RKU E7H9 VR7D8 1H 1OH E1DKHJGOKJ1D K1 U97RKU E7H9 VR7D8 MJKU >7ZEUJDJ8K8 !J8KHJEK ,1IP9 <=:@ +OK1F1KJL9 >7EUJDJ8K8 ,1ZE7R 6<46@ $DK9HD7KJ1D7R +881EJ7KJ1D 1W >7EUJDJ8K8 k +9H18V7E9 S1HT9H8@ +(,;#$& ]KU9 CDJ1D^ 78 KU9 E1RR9EZKJL9ZG7HP7JDJDP H9VH989DK7KJL9 1W 9FVR1?998 JD KU9 W1RZR1MJDP ODJKl   '7KJ1D7R,7G1H .9R7KJ1D8 -17HI@` 8U7RR H97I@ _Y18K9I YOH8O7DK K1 7 NOIPF9DK 1W KU9 CDJK9I %K7K98 #1OHK 1W +VV97R8 "DW1HEJDP 7D &HI9H 1W KU9 '7KJ1D7R ,7G1H .9R7KJ1D8 -17HI2`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aO98K@ H9P7HIJDP U97RKU E7H9 VR7D8 7DI H9R7K9I J88O98 1W 1OH ODJK 9FVR1?9982S" S$,,@ 1D H9aO98K 1W KU9 CDJ1D@ H98EJDI KU9 EU7DP98 KU7K M9 F7I9 ODJR7K9H7RR?K1 U97RKU E7H9 G9D9WJK8 7DI VH9FJOF82S" S$,,@1D H9aO98K 1W KU9 CDJ1D@ H98EJDI KU9 EU7DP9 JD KU9 E7HHJ9H VH1LJIJDP U97RKU JD8OH7DE9 7DI H98K1H9 KU9 JD8OH7DE9 WOHDJ8U9I ODI9H KU9 6::/ -RO9 #H188 VR7D G9ZW1H9 KU9 EU7DP92S" S$,,F7T9 9FVR1?998 MU1R9 W1H 7RR JDEH9789I E18K8 K1 KU9F W1H U97RKU JD8OH7DE9 G9D9WJK8 JD 9XE988 1W KU9JH E18K8 ODI9H KU9 6::/ -RO9 #H188 VR7D@ JDEROIJDP KU9 E18K 1W KU9 U97RKU JD8OH7DE9 VH9FJOF8 7DI KU9 9XV9D898 JDEOHH9I 78 7 H98ORK 1W KU9 EU7DP9 JD KU9 JD8OH7DE9 VR7D8@ MJKU JDK9H98K2)*" Q"S"f" #&>Y+'B !g-g+ ,+..B Q"S"f" (&.!A-&++7 K$&))&$6 .4LI6 W1H KU9 Q9D9H7R #1OD89R23")*+> .I !"M&6 .4LI NH%)&6 K"//46 !"M& O?&$P%)46 ;;?Q6 1W %7EH7F9DK1@ #7RJW1HDJ7@ W1H KU9 .98V1DI9DK2<)5")%" E#%D6 .4LI NR&%)S&6 E"/&$ O E"4&):&+>Q6 1W&7TR7DI@ #7RJW1HDJ7@ W1H KU9 CDJ1D2!"#$%$&'%)+)">"') &( )*" #+%"Q".+,! +2S+#f'&j@+IFJDJ8KH7KJL9 ,7M NOIP92 YOH8O7DK K1 D1KJE9 7 U97HJDP JD KUJ8 F7KK9H M78 U9RI G9W1H9 F9 JD BOG7 #JK?@ #7RJW1HDJ7@ 1D &EK1G9H 63@ 6::02 )U9 EU7HP9 M78 WJR9I 1D >7? <0@ 6::0@ G? >7EUJDJ8K8 !J8KHJEK ,1IP9 <=:@ +OK1F1KJL9 >7EUJDJ8K8 ,1E7R 6<46@ $DK9HD7KJ1D7R +881EJ7KJ1D 1W >7EUJDJ8K8 k +9H18V7E9 S1HT9H8@ +(,;#$& ]KU9 CDJ1D^2 &D NOR? 6=@ 6::0@ KU9 .9PJ1D7R !JH9EK1H W1H .9PJ1D 6: 1W KU9 '7KJ1D7R ,7ZG1H .9R7KJ1D8 -17HI ]KU9 -17HI^ J88O9I 7 E1FVR7JDK 7DI D1KJE9 1W U97HJDP 7RR9PJDP 7 LJ1R7KJ1D G? )U9 Q9M9T9 #1FV7D? IgGg7 ,7HH? Q9M9T9 (1HI<].98V1DI9DK^ 1W %9EKJ1D 4]7^]<^ 7DI ]A^1W KU9 '7KJ1D7R ,7G1H .9R7KJ1D8 +EK ]KU9 +EK^2 )U9 .98V1DI9DK@ JD JK8 7D8M9H8 K1 KU9 E1FVR7JDK@ I9DJ98 KU7K JK U78 LJ1R7K9I KU9 +EK 78 7RR9P9I2)U9 V7HKJ98 M9H9 7WW1HI9I 7 WORR 1VV1HKODJK? K1 G9 U97HI@ K1   <)U9 D7F9 1W KU9 .98V1DI9DK M78 7F9DI9I 7K KU9 U97HJDP2E7RR@ 9X7FJD9@ 7DI EH188Z9X7FJD9 MJKD98898@ 7DI K1JDKH1IOE9 H9R9L7DK 9LJI9DE92  %JDE9 KU9 ER189 1W KU9 U97HJDP@ GHJ9W8 U7L9 G99D H9E9JL9I WH1F E1OD89R W1H KU9 Q9D9H7R #1OD89R ]KU9 Q9DZ9H7R #1OD89R^ 7DI E1OD89R W1H KU9 .98V1DI9DK2&D KU9 9DKJH9 H9E1HI@ 7DI G789I 1D F? 1G89HL7KJ1D 1W KU9 MJKD98898 7DI E1D8JI9H7KJ1D 1W KU9 GHJ9W8 8OGFJKK9I@ $ F7T9 KU9 W1RR1MJDP($'!$'Q% &( (+#)$2NC.$%!$#)$&')U9 .98V1DI9DK J8 7 #7RJW1HDJ7 E1HV1H7KJ1D 9DP7P9I JD KU9 H9K7JR 7DI D1DH9K7JR 87R9 1W 7OK1F1GJR98 7DI H9R7K9I VH1IOEK8 MJKU JK8 1WWJE9 7DI VR7E9 1W GO8JD988 R1E7K9I JD BOG7 #JK?@ #7RJZW1HDJ72 $D KU9 E1OH89 7DI E1DIOEK 1W JK8 GO8JD988 1V9H7KJ1D8@ KU9 .98V1DI9DK 7DDO7RR? H9E9JL98 PH188 H9L9DO98 JD 9XE988 1W mA::@:::@ 7DI 7DDO7RR? VOHEU7898 7DI H9E9JL98 7K JK8 #7RJW1HDJ7 W7EJRJK? P11I8 L7RO9I JD 9XE988 1W mA::: MUJEU 1HJPJD7K9I 1OKZ8JI9 KU9 %K7K9 1W #7RJW1HDJ72  $K J8 7IFJKK9I@ 7DI $ WJDI@ KU7K KU9 .98V1DI9DK J8@ 7DI 7K 7RR F7K9HJ7R KJF98 U78 G99D@ 7D 9FVR1?9H 9DP7P9I JD E1FF9HE9 MJKUJD KU9 F97DJDP 1W %9EKJ1D 6]6^@ ]5^@ 7DI ]3^ 1W KU9 +EK2$$2)*" ,+-&. &.Q+'$n+)$&' $'j&,j"!)U9 V7HKJ98 8KJVOR7K9I@ 7DI $ WJDI@ KU7K KU9 CDJ1D J8 7 R7G1H 1HP7DJh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c H7KU9H@ JK 7VV97H8 KU7K KU9 .98V1DI9DK I9K9HFJD98 KU9 7F1ODK 1W JK8 E1DKHJGOKJ1D 1D 7D 7I U1E G78J8 7K 97EU 7DDO7R H9D9M7R 1W KU9 E1DKH7EK 7DIg1H EU7DP9 1W JD8OH7DE9 E7HHJ9H82 )UO8@ KU9H9 J8 D1 98K7GRJ8U9I 8K7KO8  ,+..B Q"S"f" (&.!5/<)U9 PH1OV U97RKU JD8OH7DE9 E1DKH7EK J8 7 <Z?97H E1DKH7EK 7DI 9XVJH98 1D !9E9FG9H /< 1W 97EU ?97H2  YH9FJOF8 W1H 97EU 8OEZE99IJDP ?97H 7H9 P9D9H7RR? UJPU9H2  YHJ1H K1 !9E9FG9H /< 1W 97EU ?97H KU9 9FVR1?998 7H9 PJL9D KU9 1VKJ1D 1W H9D9MJDP KU9JH EOHH9DK E1L9H7P9 W1H KU9 8OEE99IJDP ?97H 1H EU7DPJDP KU9JH E1LZ9H7P9 G? 89R9EKJDP L7HJ1O8 1VKJ1D8 ODI9H KU9 VR7D2 +EE1HIJDP K1 KU9 ODH9GOKK9I K98KJF1D? 1W .98V1DI9DK[8 E1FVKH1RR9H@ !J7DD9 "8K98@ KU9 .98V1DI9DK U78 EU7DP9I PH1OV JD8OH7DE9 E7HHJ9H8 WJL9 1H F1H9 KJF98 IOHJDP KU9 V78K = ?97H8 JD 1HI9H K1 VH1LJI9 E1FV7H7GR9 E1L9H7P9 7K KU9 R978K V188JGR9 E18K G1KU W1H JK89RW 7DI JK8 9FVR1?9982 )U9 CDJ1D 7DI .98V1DI9DK E1FF9DE9I G7HP7JDJDP D9P1KJ7ZKJ1D8 1D %9VK9FG9H <<@ 6::/@ 7DI U7L9 F9K 1DE9 1H KMJE9 7 F1DKU 8JDE9 KU7K I7K92  )U9 .98V1DI9DK[8 VHJDEJV7R D9P1KJ7K1H J8 !1D7RI #1V9@ 7D 7KK1HD9?@ 7DI KU9 CDJ1D[8 VHJDEJV7R D9P1KJ7K1H J8 >7HT >7HKJD@ 7 GO8JD988 H9VH989DK7KJL92 &D &EK1G9H <@ 6::/@ KU9 CDJ1D 8OGFJKK9I JK8 WJH8K G7HP7JDJDP V7ET7P9 VH1V187R2  .9P7HIJDP U97RKU JD8OH7DE9@ KU9 CDJ1D VH1ZV189I KU7K KU9 .98V1DI9DK E1DKJDO9 JD 9WW9EK JK8 KU9D EOHH9DK U97RKU VR7D@ 7DI KU7K KU9 .98V1DI9DK WODI KU9 9DKJH9 E18K 1W KU9 F1DKUR? JD8OH7DE9 VH9FJOF8 W1H KU9 V7HKJEJV7KJDP 9FVR1?9982  +VV7H9DKR?@ KU7K E1DKJDO98 K1 G9 KU9 CDJ1D[8 U97RKU JD8OH7DE9 G7HP7JDJDP V18JKJ1D2  $D '1L9FG9H 6::/@ KU9 .98V1DI9DK 8OGZFJKK9I JK8 G7HP7JDJDP VH1V187R8 7DI@ MJKU H9P7HI K1 U97RKU E7H9@ VH1V189I KU7K KU9 .98V1DI9DK E1DKJDO9 K1 VH1LJI9 JK8 ODJK 9FZVR1?998 MJKU KU9 1VV1HKODJK? W1H U97RKU E1L9H7P9 ODI9H KU9 87F9 K9HF8 7DI E1DIJKJ1D8 78 JK8 D1DODJ1D 9FVR1?9982+K KU9 G7HP7JDJDP 8988J1D 1D !9E9FG9H <6@ 6::/@ #1V9 7DZD1ODE9I KU7K 1D !9E9FG9H /<@ 6::/@ KU9 EOHH9DK U97RKU VR7D M1ORI 9XVJH9@ 7DI KU7K KU9H9 M1ORI G9 EU7DP98 9WW9EKJL9 N7DOZ7H? <@ 6::02  >7HKJD 78T9I MU7K KU9 EU7DP98 M1ORI G9@ 7DI H9aO98K9I KU7K KU9 .98V1DI9DK G7HP7JD 1L9H 7D? VH1V189I EU7DP98 VHJ1H K1 JFVR9F9DK7KJ1D 1W 7D? EU7DP982  #1V9 7R81 8K7K9I KU7K KU9 .98V1DI9DK M78 R11TJDP JDK1 EU7DPJDP WH1F JK8 -RO9 #H188 VR7D K1 7 QH97K S98K JD8OH7DE9 VR7D 78 KU9 VH1V189I <4 V9H E9DK VH9FJOF JDEH9789 JD JK8 EOHH9DK -RO9 #H188 VR7D M78 _1OKH7P91O82`  !OHJDP 7DI 8OG89aO9DK K1 KU7K F99KJDP@ KU9 CDZJ1D H9aO98K9I 7DI M78 VH1LJI9I MJKU JDW1HF7KJ1D H9P7HIJDP G1KU VR7D82 &D !9E9FG9H <=@ 6::/@ KU9 .98V1DI9DK IJ8KHJGOK9I K1 JK8 9FVR1?998 7 KM1ZV7P9 I1EOF9DK2  )U9 WJH8K V7P9 J8 7 D1KJWJE7ZKJ1D K1 7RR 9FVR1?998@ G1KU ODJ1D 7DI D1DODJ1D@ H9aOJHJDP KU9F K1 7KK9DI 1D9 1W W1OH 8EU9IOR9I U97RKU JD8OH7DE9 G9D9WJK8 F99KZJDP8 KU7K I7?2  )U9 89E1DI V7P9 1W KU9 I1EOF9DK J8 9DKJKR9I _Q9M9T9 #1FV7DJ98 .7K9gYR7D #1FV7HJ81D@ YR7D B97H 6::/ L8 YR7D B97H 6::02`  $K E1FV7H98 KU9 F1DKUR? VH9FJOF H7K98 ODZI9H KU9 -RO9 #H188 VR7D MJKU KU9 F1DKUR? VH9FJOF H7K98 ODI9H KU9 QH97K S98K VR7D@ 7DI 8K7K98@ JDK9H 7RJ7@ KU7Kl)U9 @#$$&)5 F9IJE7R VR7D8 MJRR D1K G9 1WW9H9I 78 1W <g<g6::02  S9 U7L9 9DH1RR9I 7RR F9IJE7R VR7D8 ODI9H < JD8OH7DE9 E7HHJ9H@ QH97K S98K2QH97K S98K 1WW9H8 7 L7HJ9K? 1W VR7D8 K1 7EE1FZF1I7K9 KU9 JDIJLJIO7R D99I8 1W 97EU 7881EJ7K9 7DI KU9JH W7FJZRJ98@ 7K 7 FOEU R1M9H E18K K1 KU9 7881EJ7K92  S9 7H9 7DKJEJV7KZJDP KUJ8 K1 G9 G9D9WJEJ7R K1 7RR 7881EJ7K98 JD KU9 9DKJH9 Q9M9T9    aO1 JD KUJ8 H9P7HI2  %99 ?"45',$%S#)& !"2@ //3 ',.- <63=@ <64: ]6::6^c =*M+& T$"1& C&*+5- !&)5&$@ //: ',.- 33A@ 34:;34< ]6:::^2   +OK1 k .j QH1OV2  S9 7H9 8K7?JDP MJKU QO7HIJ7D !9DK7R@ 7DI KU9H9 7H9 D1K EU7DP98 JD KU9 G9D9WJK8 1WW9H9I 7DI D1 JDZEH9789 JD KU9 E18K2  )U9H9 J8 D1 EU7DP9 K1 KU9 jJ8J1D YR7D@ D1H J8 KU9H9 7 H7K9 JDEH97892  d&HJPJD7R 9FVU78J82e+K 7 G7HP7JDJDP F99KJDP 1D KU7K I7?@ !9E9FG9H <=@ 6::/@ CDZJ1D -O8JD988 .9VH989DK7KJL9 >7HKJD 1G\9EK9I K1 KU9 .98V1DZI9DK[8 JFVR9F9DK7KJ1D 1W KU9 D9M U97RKU JD8OH7DE9 VR7D MJKU1OK 7WW1HIJDP KU9 CDJ1D KU9 1VV1HKODJK? K1 G7HP7JD 1L9H G1KU KU9 I9EJ8J1D 7DI 9WW9EK8 1W KU9 EU7DP9 1D KU9 ODJK 9FVR1?9982  >7HZKJD 7ILJ89I KU9 .98V1DI9DK KU7K IOHJDP D9P1KJ7KJ1D8 KU9 .9Z8V1DI9DK U7I 7D 1GRJP7KJ1D K1 F7JDK7JD KU9 8K7KO8 aO1 MJKU H9ZP7HI K1 9FVR1?99 G9D9WJK8c D7F9R?@ K1 F7JDK7JD KU9 87F9 U97RKU E7H9 VR7D 7K KU9 87F9 EOHH9DK H7K98 W1H KU9 ODJK 9FVR1?998 ODKJR U97RKU E7H9 U7IG99D D9P1KJ7K9I2  #1V9 H9VRJ9I@ 7EE1HIJDP K1 >7HKJD@ KU7K _78 R1DP 78 KU9 ODJK 9FVR1?998 7H9 G9JDP 1WW9H9I KU9 87F9 KUJDP 78 KU9 D1DODJK 9FVR1?998@ KU7K KU9H9[8 D1 EU7DP9 JD 8K7KO8 aO12` #1V9 87JI@ 7EE1HIJDP K1 >7HKJD@ KU7K KU9 .98V1DZI9DK IJI D1K U7L9 K1 G7HP7JD 1L9H U97RKU E7H9 EU7DP98 _G9E7O89 JK[8 D1K 7 LJ1R7KJ1D 1W 8K7KO8 aO1@ 7DI d>7HKJDe E7D K7T9 JK K1 KU9 -17HI2`  #1V9 7R81 7ILJ89I KU7K 78 1W N7DO7H? <@ 6::0@ KU9 .9Z8V1DI9DK M1ORI G9 JDEH978JDP JK8 E1DKHJGOKJ1D K1 KU9 F1DKUR? VH9FJOF W1H 97EU 9DH1RR9I 9FVR1?99 WH1F m<3A K1 m6:: V9H F1DKU2-?R9KK9H I7K9I !9E9FG9H 66@ 6::/@ >7HKJD H9JK9H7K9I UJ8 1GZ\9EKJ1D8 K1 KU9 .98V1DI9DK[8 JFVR9F9DK7KJ1D 1W KU9 D9M VR7D@ 7DI G? R9KK9H I7K9I@ !9E9FG9H 6/@ 6::/@ #1V9 H9VRJ9I@ JDK9H7RJ7678 W1RR1M8l+8 $ 8K7K9I K1 ?1O 7K 1OH G7HP7JDJDP 8988J1D 1D !9E9FG9H <=KU@ KU9 8K7KO8 aO1 J8 KU7K KU9 ODJK F9FG9H8 7H9 VH1LJI9I MJKU KU9 87F9 U97RKU JD8OH7DE9 E1L9H7P9 7K KU9 87F9 E18K 78 7RR 1KU9H ,7HH? Q9M9T9 (1HI 9FVR1?9982  +8 $ 9XVR7JD9I K1 ?1O Q9M9T9[8 U97RKU E1L9H7P9 9XVJH98 1D!9E9FG9H /<2  Q9M9T9 M78 W1HE9I K1 9XVR1H9 1KU9H E1L9H7P9 1VKJ1D82  Q9M9T9 U78 W1ODI 7RK9HD7KJL9 E1L9H7P9 7K 7 E1FV7H7GR9 E18K2  Q9M9T9 7EZKO7RR? JDEH9789I JK8 E1DKHJGOKJ1D K1 T99V KU9 9FVR1?998[ E1DZKHJGOKJ1D 7RF18K KU9 87F92  +8 $ 9XVR7JD9I K1 ?1O@ KUJ8M78 D1K 7 L1RODK7H? 1H IJ8EH9KJ1DZ7H? 7EK 1D KU9 V7HK 1W Q9M9T92  $K M78 W1HE9I K1 WJDI 1KU9H E1L9H7P9 K1 F7JDK7JD KU9 8K7KO8 aO1@ D1K K1 EU7DP9 JK2 Q9M9T9 U78 VH1LJI9I ?1O MJKU JDW1HF7KJ1D E1DE9HDJDP KU9 D9M E1L9H7P9 7DI M9 7H9 F1H9 KU7D MJRRJDP K1 D9P1KJ7K9 7D? 7WW9EK8 KU7K KU9 D9M E1L9H7P9 FJPUK U7L9 1D KU9 ODJK 9FVR1?Z9982  *1M9L9H@ Q9M9T9 U78 F7JDK7JD9I KU9 8K7KO8 aO1 1W VH1ZLJIJDP E1L9H7P9 K1 KU9 ODJK 9FVR1?9982 >JEU79R *7D89D U78 G99D 7 RJE9D89I JD8OH7DE9 7P9DK JD KU9 %K7K9 1W #7RJW1HDJ7 8JDE9 <=4=@ 7DI U78 M1HT9I MJKU KU9 .9Z8V1DI9DK 78 JK8 G9D9WJK8 JD8OH7DE9 GH1T9H 8JDE9 <==02  *7D89D K98KJWJ9I KU7K 7RKU1OPU KU9H9 7H9 7RM7?8 IJWW9H9DE98 JD E1FV7HJZ81D G9KM99D U97RKU JD8OH7DE9 VR7D8@ KU9 -RO9 #H188 7DI KU9 QH97K S98K VR7D 7H9 8JFJR7H 7DI 7H9 _E1D8JI9H9I E1FV7H7GR9 G9D9WJK VR7D82`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hJDP KU9 87F9 VU?8JEJ7D8 7DI U18VJK7R8 KU7K M9H9 7L7JR7GR9 ODI9H KU9 -RO9 #H188 VR7D2  !I <)*+74%4 *)> !")@+#4%")4$K J8 ER97H KU7K KU9 .98V1DI9DK@ MJKU1OK JDLJKJDP 1H V9HFJKKJDP 7D? JDVOK WH1F KU9 E1RR9EKJL9ZG7HP7JDJDP H9VH989DK7KJL9 1W JK8 ODJK 9FVR1?998@ 8JFVR? H9WO89I K1 D9P1KJ7K9 MJKU KU9 CDJ1D H9P7HIJDP KU9 JFVR9F9DK7KJ1D 1W 7 D9MU97RKU JD8OH7DE9 VR7D@ 7 F7DI7K1H? 8OG\9EK 1W G7HP7JDJDP2  )UO8 KU9 .98V1DI9DK ODJR7KZ9H7RR? 89R9EK9I 7DI JFVR9F9DK9I 7 D9M JD8OH7DE9 VR7D W1H JK8 ODJK 9FVR1?998@ 7DI ODJR7K9H7RR? JDEH9789I JK8 F1DKUR? E1DKHJGOZKJ1D V9H 9FVR1?992 )U9 H9E1HI 9LJI9DE9 8U1M8 KU7K U97RKU JD8OH7DE9 W1H KU9 .9Z8V1DI9DK[8 9FVR1?998 J8 7D 9FVR1?99 G9D9WJK KU7K J8 H9LJ8JK9I 7DDO7RR? 1D 7 E1FV7D?MJI9 G78J82 )U9 .98V1DI9DK K7T98 KU9 V18JKJ1D KU7K G9E7O89 JK KH97K8 7RR 1W JK8 ODJ1D 7DI D1DODJ1D 9FZVR1?998 KU9 87F9@ JK J8 D9L9H H9aOJH9I K1 G7HP7JD MJKU KU9 CDJ1D 1L9H U97RKU JD8OH7DE9 G9D9WJK82 $D 8OVV1HK 1W KUJ8 V18JKJ1D KU9 .98V1DI9DK VHJF7HJR? H9RJ98 1D !*$$%&$'("#$)*+@ /06 ',.- <:=/]6::0^2  $D !*$$%&$'("#$)*+6 8RJV 1V2 7K 6@ KU9 -17HI 8K7K98 78 W1RR1M8l)U9 dU97RKU E7H9e EU7DP98 M9H9 JFVR9F9DK9I VOH8O7DK K1 7 M9RRZ98K7GRJ8U9I V78K VH7EKJE92  (1H 81F9 <: ?97H8@ KU9 .9Z8V1DI9DK U7I H9POR7HR? F7I9 ODJR7K9H7R EU7DP98 JD KU9 E18K8 7DI G9D9WJK8 1W KU9 9FVR1?998[ U97RKU E7H9 VH1PH7F@ G1KU ODZI9H KU9 V7HKJ98[ 8OEE988JL9 E1DKH7EK8 7DI IOHJDP UJ7KO8 V9HJ1I8 G9KM99D E1DKH7EK82  $D 97EU JD8K7DE9@ KU9 CDJ1D IJI D1K 1VV189 KU9 .98V1DI9DK[8 EU7DP982  ,JT9 KU9 VH9LJ1O8 EU7DP98@ KU9 .98V1DI9DK[8 N7DO7H? 6::6 EU7DP98 W1H ODJK 9FVR1?998 M9H9 JI9DKJE7R K1 KU189 W1H ODH9VH989DK9I 9FVR1?998@ E1D8J8K9DK MJKU KU9 _87F9 G9D9WJK8 78` ER7O89 1W KU9 V7HKJ98[ 8OEE988JL9 E1DKH7EK82 )UO8@ ODRJT9 KU9 8JKO7KJ1D JD KU9 JD8K7DK E789@ KU9 E1DKH7EK G9ZKM99D KU9 ODJ1D 7DI 9FVR1?9H JD !*$$%&$'("#$)*+E1DK7JD9I E1DKH7EK K9HF8 VH1LJIJDP KU7K KU9 9FVR1?9H E1ORI ODJR7K9H7RR? EU7DP9 U97RKU JD8OH7DE9 G9D9WJK8 W1H ODJK 9FVR1?998 81 R1DP 78 8OEU EU7DP98 M9H9 JI9DKJE7R K1 KU189 W1H KU9 9FVR1?9H[8 ODH9VZH989DK9I 9FVR1?998c 7DI KUJ8 V7HKJEOR7H E1DKH7EK VH1LJ8J1D U7I G99D JFVR9F9DK9I G? KU9 9FVR1?9H@ MJKU1OK 1G\9EKJ1D WH1F KU9 ODJ1D@ W1H 81F9 <: ?97H82  $D KU9 JD8K7DK E789@ U1M9L9H@ KU9 .98V1DI9DK 7DI D9MR? E9HKJWJ9I CDJ1D U7I D1 V78K H9R7KJ1D8UJV MU7K819L9H 7DI@ 7EE1HIJDPR?@ D1 V78K VH7EKJE9 1W V9HFJKKJDP KU9 .98V1DI9DK K1 K7T9 ODJR7K9H7R 7EKJ1D H9P7HIJDP U97RKU E7H9 1H 7D? 1KU9H F7KK9H MJKU1OK WJH8K G7HP7JDJDP K1 JFV7889 MJKU KU9 CDJ1D2*97RKU JD8OH7DE9 J8 7 F7DI7K1H? 8OG\9EK 1W G7HP7JDJDP@ 7DI KU9 W7EK KU7K KU9 .98V1DI9DK U78 7 V78K VH7EKJE9 1W VH1LJIJDP KU9 87F9 U97RKU VR7D W1H 7RR JK8 9FVR1?998 1D 7 E1FV7D?MJI9 G78J8 I198 D1K 9X9FVK JKWH1F JK8 G7HP7JDJDP 1GRJP7KJ1D2  =%>'!")5%)&)5 !")@$&5&@ //5 ',.- 6A4@ 6A= ]6::<^@ 9DWI2 /:4 (2/I 4A= ]4KU #JH2 6::6^2   *7I KU9 .98V1DI9DK 7PH99I K1 G7HP7JD MJKU KU9 CDJ1D 1L9H KU9 F7KK9H 1W U97RKU E7H9@ JK J8 aOJK9 V188JGR9 KU7K KU9 V7HKJ98 E1ORI U7L9 H97EU9I 81F9 FOKO7R 7EE1FF1I7KJ1D2  #R97HR? KU9H9 M9H9 EHJKJE7R KJF9 E1D8KH7JDK8 IO9 K1 KU9 OD7L1JI7GR9 JDZEH9789 JD -RO9 #H188 VH9FJOF8 KU7K M9H9 K1 G9E1F9 9WW9EKJL9 1D N7DO7H? <@ 6::02 *7I KU9 V7HKJ98 H97EU9I 7D JFV7889 7WK9H 9XV9IJK9I 7DI P11IZW7JKU D9P1KJ7KJ1D8@ KU9 .98V1DI9DK M1ORI U7L9 G99D VHJLJR9P9I K1 F7T9 KJF9R? ODJR7K9H7R EU7DP98 1L9H KU9 CDJ1D[8 1G\9EKJ1D2  *1M9L9H KU9 D9M QH97K S98K VR7D@ JDEROIZJDP KU9 .98V1DI9DK[8 JDEH9789I F1DKUR? E1DKHJGOKJ1D8@ M78 VH989DK9I 78 7 W7JK 7EE1FVRJ2  )UO8@ MJKU H9P7HI K1 U97RKU E7H9 J88O98@ KU9 CDJ1D M78 8JFVR? JPD1H9I 7DI IJ8H9P7HI9I 78 KU9 9FVR1?998[ E1RR9EKJL9ZG7HP7JDJDP H9VH989DK7KJL92  >1H91L9H@ JK 7VV97H8 KU7K KU9 .98V1DI9DK E1DKJDO98 K1 7IU9H9 K1 KUJ8 ODK9DZ7GR9 V18JKJ1D@ 7DI MJRR E1DKJDO9 K1 H9WO89 K1 G7HP7JD MJKU KU9 CDJ1D 1L9H U97RKU E7H9 JD KU9 WOKOH92 +EE1HIJDPR?@ $ WJDI KU7K KU9 .98V1DI9DK U78 LJ1R7K9I 7DI J8 E1DKJDOJDP K1 LJ1R7K9 %9EKJ1D 4]7^]A^ 7DI ]<^ 1W KU9 +EK 78 7RR9P9I2#&'#,C%$&'% &( ,+S<2 )U9 .98V1DI9DK J8 7D 9FVR1?9H 9DP7P9I JD E1FF9HE9 MJKUJDKU9 F97DJDP 1W %9EKJ1D 6]6^@ ]5^@ 7DI ]3^ 1W KU9 +EK262 )U9 CDJ1D J8 7 R7G1H 1HP7DJh7KJ1D MJKUJD KU9 F97DJDP 1W %9EKJ1D 6]A^ 1W KU9 +EK2/2 )U9 .98V1DI9DK U78 LJ1R7K9I 7DI J8 LJ1R7KJDP %9EKJ1D 4]7^]<^ 7DI ]A^ 1W KU9 +EK 78 7RR9P9I JD KU9 E1FVR7JDK2)*" .">"!B*7LJDP W1ODI KU7K KU9 .98V1DI9DK U78 LJ1R7K9I 7DI J8 LJ1R7KZJDP %9EKJ1D 4]7^]<^ 7DI ]A^ 1W KU9 +EK G? ODJR7K9H7RR? EU7DPJDP 7DI JFVR9F9DKJDP 7 D9M U97RKU E7H9 VR7D W1H JK8 ODJK 9FVR1?998 MJKU1OK G7HP7JDJDP MJKU KU9 CDJ1D H9P7HIJDP 8OEU EU7DP98 7DI H9R7K9I F7KK9H8@ $ H9E1FF9DI KU7K JK G9 H9aOJH9I K1 E9789 7DI I98J8K KU9H9WH1F 7DI WH1F JD 7D? 1KU9H RJT9 1H H9R7K9I F7DD9H JDK9HW9HJDP MJKU@ H98KH7JDJDP@ 1H E19HEJDP JK8 9FVR1?998 JD KU9 9X9HEJ89 1W KU9JH HJPUK8 ODI9H %9EKJ1D 3 1W KU9 +EK2 $ WOHKU9H H9E1FF9DI KU7K KU9ODJK9FVR1?998G9F7I9MU1R9W1H7D?  ,+..B Q"S"f" (&.!5//U97RKU E7H9 9XV9D898 KU9? JDEOHH9I JD 9XE988 1W MU7K KU9? M1ORI U7L9 JDEOHH9I U7I KU9 .98V1DI9DK H9K7JD9I KU9 -RO9 #H188 VR7D MJKU JK8 <4ZV9HE9DK N7DO7H? <@ 6::0 JDEH9789 JD VH9ZFJOF82 )U9 H9JFGOH89F9DK K1 9FVR1?998 8U7RR G9 E1FVOK9I 78 VH98EHJG9I JDHI RI R""+9"$5- !"I@ =: ',.- 64= ]<=A:^@ VRO8 JDK9H98K 78 E1FVOK9I JD 8&9 C"$%D")4 :"$ 5-& E&5*$>&>@ 64/ ',.- <<3/ ]<=43^2/  /)U9 Q9D9H7R #1OD89R 8OPP98K8 KU7K K1 H9F9I? KU9 LJ1R7KJ1D KU9 CDZd.9E1FF9DI9I &HI9H 1FJKK9I WH1F VOGRJE7KJ1D2e   J1D 8U1ORI G9 PJL9D KU9 1VKJ1D 1W H9aOJHJDP KU9 .98V1DI9DK K1 H98K1H9 KU9 8K7KO8 aO1 G? H9KOHDJDP K1 KU9 6::/ -RO9 %UJ9RI U97RKU E7H9 VR7D MJKU JK8 6::/ E18K8 7DI G9D9WJK82  )UJ8 8OPP98K9I H9F9I? 7VV97H8 K1 G9 D9JKU9H D9E9887H? D1H V188JGR9@ 7DI KU9 H9F9I? VH1LJI9I U9H9JD 899F8 7VVH1VHJ7K9 ODI9H KU9 EJHEOF8K7DE982 